—Appeal by the de*766fendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 26, 1999, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
As the People concede, since the Supreme Court was unable to fulfill its sentence promise, the matter should be remitted to the Supreme Court to afford the defendant the opportunity to withdraw his plea of guilty (see, People v Selikoff, 35 NY2d 227, 241, cert denied 419 US 1122; People v Smith, 246 AD2d 562).
The defendant’s remaining contention is without merit. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.